Name: Commission Regulation (EC) NoÃ 1858/2006 of 15 December 2006 opening a tendering procedure for the sale of wine alcohol for use as bioethanol in the Community
 Type: Regulation
 Subject Matter: trade policy;  energy policy;  marketing;  economic geography
 Date Published: nan

 16.12.2006 EN Official Journal of the European Union L 358/22 COMMISSION REGULATION (EC) No 1858/2006 of 15 December 2006 opening a tendering procedure for the sale of wine alcohol for use as bioethanol in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 33 thereof, Whereas: (1) Commission Regulation (EC) No 1623/2000 of 25 July 2000 laying down detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms (2), lays down, among other things, detailed rules for disposing of stocks of alcohol obtained from distillation under Articles 35, 36 and 39 of Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine (3) and referred to in Articles 27, 28 and 30 of Regulation (EC) No 1493/1999 and held by the intervention agencies. (2) A tendering procedure for the sale of wine alcohol for exclusive use as bioethanol in the fuel sector in the Community should be organised in accordance with Article 92 of Regulation (EC) No 1623/2000 with a view to reducing Community stocks of wine alcohol and ensuring the continuity of supplies to firms approved under that Article. (3) Since 1 January 1999, in accordance with Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (4), the selling price and securities must be expressed, and payments made, in euro. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 1. Tendering procedure No 8/2006 EC is hereby opened for the sale of wine alcohol for use as bioethanol in the Community. The alcohol concerned has been produced from distillation under Articles 27, 28 and 30 of Regulation (EC) No 1493/1999 and is held by the intervention agencies of the Member States. 2. The total volume put up for sale is 685 562,74 hectolitres of alcohol at 100 % vol., broken down as follows: (a) one lot with the number 82/2006 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (b) one lot with the number 83/2006 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (c) one lot with the number 84/2006 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (d) one lot with the number 85/2006 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (e) one lot with the number 86/2006 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (f) one lot with the number 87/2006 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (g) one lot with the number 88/2006 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (h) one lot with the number 89/2006 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (i) one lot with the number 90/2006 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (j) one lot with the number 91/2006 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (k) one lot with the number 92/2006 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (l) one lot with the number 93/2006 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (m) one lot with the number 94/2006 EC for a quantity of 53 380,74 hectolitres of alcohol at 100 % vol.; (n) one lot with the number 95/2006 EC for a quantity of 32 182 hectolitres of alcohol at 100 % vol. 3. The location and references of the vats making up the lots, the quantity of alcohol in each vat, the alcoholic strength and the characteristics of the alcohol are as set out in Annex I to this Regulation. 4. Only firms approved under Article 92 of Regulation (EC) No 1623/2000 may take part in the tendering procedure. Article 2 The sale shall be conducted in accordance with Articles 93, 94, 94b, 94c, 94d, 95, 96, 97, 98, 100 and 101 of Regulation (EC) No 1623/2000 and Article 2 of Regulation (EC) No 2799/98. Article 3 1. Tenders shall be delivered to the intervention agencies holding the alcohol listed in Annex II or sent by registered mail to the address of the intervention agency. 2. Tenders shall be placed in a sealed double envelope, the inside envelope marked Tender under procedure No 8/2006 EC for use as bioethanol in the Community, the outer envelope bearing the address of the intervention agency concerned. 3. Tenders must reach the intervention agency concerned not later than 12 noon Brussels time on 10 January 2007. Article 4 1. To be eligible for consideration, tenders must comply with Articles 94 and 97 of Regulation (EC) No 1623/2000. 2. To be eligible for consideration, when they are presented, tenders must be accompanied by: (a) proof that a tendering security of EUR 4 per hectolitre of alcohol at 100 % vol. has been lodged with the intervention agency holding the alcohol concerned; (b) the name and address of the tenderer, the reference number of the notice of invitation to tender and the price proposed, expressed in euro per hectolitre of alcohol at 100 % vol.; (c) an undertaking by tenderers that they will comply with all the rules applicable to this tendering procedure; (d) a statement by tenderers to the effect that: (i) they waive all claims in respect of the quality and characteristics of any alcohol awarded to them; (ii) they agree to submit to any checks made on the destination and use made of the alcohol; (iii) they accept that it is their responsibility to provide evidence that the alcohol is used as specified in the notice of invitation to tender in question. Article 5 The notifications provided for in Article 94a of Regulation (EC) No 1623/2000 relating to the tendering procedure opened by this Regulation shall be sent to the Commission at the address given in Annex III to this Regulation. Article 6 The formalities for sampling shall be as set out in Article 98 of Regulation (EC) No 1623/2000. The intervention agency shall provide all the necessary information on the characteristics of the alcohol put up for sale. On application to the intervention agency concerned, interested parties may obtain samples of the alcohol put up for sale, taken by a representative of the intervention agency concerned. Article 7 1. The intervention agencies in the Member States in which the alcohol put up for sale is stored shall carry out appropriate checks to verify the nature of the alcohol at the time of end-use. To that end, they may: (a) apply Article 102 of Regulation (EC) No 1623/2000 mutatis mutandis; (b) carry out checks on samples using nuclear magnetic resonance analysis to verify the nature of the alcohol at the time of end-use. 2. The costs of the checks referred to in paragraph 1 shall be borne by the firms to which the alcohol is sold. Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 2165/2005 (OJ L 345, 28.12.2005, p. 1). (2) OJ L 194, 31.7.2000, p. 45. Regulation as last amended by Regulation (EC) No 1713/2006 (OJ L 321, 21.11.2006, p. 11). (3) OJ L 84, 27.3.1987, p. 1. Regulation repealed by Regulation (EC) No 1493/1999. (4) OJ L 349, 24.12.1998, p. 1. ANNEX I Member State and lot number Location Vat No Quantity in hectolitres of alcohol at 100 % vol. Regulation (EC) No 1493/1999 (Article) Type of alcohol Spain Lot No 82/2006 EC TarancÃ ³n C-3 25 239 27 raw C-4 24 761 27 raw Total 50 000 Spain Lot No 83/2006 EC TarancÃ ³n C-4 572 27 raw D-1 25 575 27 raw D-2 23 853 27 raw Total 50 000 Spain Lot No 84/2006 EC TarancÃ ³n B-2 12 450 30 raw B-7 11 880 30 raw C-5 24 742 30 raw C-6 928 30 raw Total 50 000 Spain Lot No 85/2006 EC TarancÃ ³n C-6 24 376 30 raw D-5 24 880 30 raw D-6 744 30 raw Total 50 000 France Lot No 86/2006 EC Viniflhor-Port la Nouvelle Entrepot d'Alcool Av. Adolphe Turrel BP 62 11210 Port la Nouvelle 1 44 610 27 raw 25 1 140 30 raw 1B 2 480 30 raw 1B 1 770 30 raw Total 50 000 France Lot No 87/2006 EC Viniflhor-Port la Nouvelle Entrepot d'Alcool Av. Adolphe Turrel BP 62 11210 Port la Nouvelle 9 14 755 27 raw 24 5 320 30 raw 9B 6 595 30 raw 9B 755 30 raw 9B 555 28 raw 24B 6 485 27 raw 24 870 30 raw 21 11 590 27 raw 25B 3 075 27 raw Total 50 000 France Lot No 88/2006 EC Deulep-PSL 13230 Port Saint Louis du RhÃ ´ne B3 24 025 27 raw B3B 8 775 30 raw B3B 10 965 30 raw Deulep Bld Chanzy 30800 Saint Gilles du Gard 72 5 280 30 raw 72 955 28 raw Total 50 000 France Lot No 89/2006 EC Deulep Bld Chanzy 30800 Saint Gilles du Gard 71B 11 190 30 raw 72 3 590 30 raw 71B 16 030 30 raw 71 19 190 27 raw Total 50 000 Italy Lot No 90/2006 EC Cipriani-Chizzola d'Ala (TN) 18A-20A-25A 6 400 27 raw Dister-Faenza (RA) 124A-127A 6 000 27/30 raw I.C.V.  Borgoricco (PD) 6A 2 860 27 raw Mazzari-S.Agata sul Santerno (RA) 15A-8A-5A 10 007,50 27 raw Tampieri-Faenza (RA) 13A-14A-16A 1 500 27 raw Villapana-Faenza (RA) 9A-4A 10 000 27 raw Deta-Barberino Val d'Elsa (FI) 8A 3 100 27 raw Caviro-Faenza (RA) 15A 10 132,50 27 raw Total 50 000 Italy Lot No 91/2006 EC Bonollo-Paduni (FR) 15A-34A-35A 26 669,32 27/30 raw Bonollo-Torrita di Siena (SI) 12C-13C-16C-17C-19C-22C-23C-24C 2 138,18 27 raw Mazzari-S.Agata sul Santerno (RA) 15A-8A-5A 21 192,50 27 raw Total 50 000 Italy Lot No 92/2006 EC Balice Distill-San Basilio Mottola (TA) 3A-4A 2 600 27 raw Balice S.n.c.-Valenzano (BA) 8A-9A-40A-43A-44A 9 600 27 raw Bonollo-Torrita di Siena (SI) 12C-13C-16C-17C-19C-22C-23C-24C 2 192,50 27 raw D'Auria-Ortona (CH) 1A-2A-3A-4A-17A-25A-26A-27A-28A-29A 7 500 27 raw De Luca-Novoli (LE) 6A-8A 4 000 27 raw Di Lorenzo  Ponte Valleceppi (PG)  Pontenuovo di Torgiano (PG) 18A-3B 13 000 30 raw S.V.A.-Ortona (CH) 17A-19A-20A 2 600 27/30 raw Caviro-Carapelle (FG) 3C-6C 8 507,50 27/30 raw Total 50 000 Italy Lot No 93/2006 EC Bertolino-Partinico (PA) 6A-20A-24A 31 000 30 raw S.V.M.-Sciacca (AG) 29A-41A 5 000 27/30 raw GE.DIS.-Marsala (TP) 13B-14B 14 000 30 raw Total 50 000 Greece Lot No 94/2006 EC Ã Ã ¹Ã ½Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ Ã  Ã Ã Ã ½Ã µÃ Ã ±Ã ¹Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã µÃ Ã Ã ·Ã ½Ã ¯Ã ±Ã  Ã Ã Ã Ã ³Ã ¿Ã  Ã Ã Ã ¹Ã Ã Ã »Ã ¯Ã ±Ã  (Oinopoiitikos Sinetairismos Messinias) 76 454,96 30 raw 77 432,94 30 raw 85 1 782,89 30 raw 86 1 684,51 30 raw 87 1 756,59 30 raw 88 1 753,86 30 raw 95 873,44 30 raw 75 444,79 30 raw 28 904,89 30 raw 80 463,46 30 raw 73 387,14 30 raw 78 27,72 30 raw 15 1 747,04 30 raw 16 1 713,67 30 raw 26 853,18 30 raw 74 427,35 30 raw 17 1 743,76 30 raw 94 887,65 30 raw 84 1 786,52 30 raw 79 439,47 30 raw 93 908,63 30 raw 83 1 795,78 30 raw 82 1 758,86 30 raw 12 1 800,87 30 raw 11 1 744,16 30 raw 18 1 707,83 30 raw 13 1 788,73 30 raw 96 827,49 30 raw 81 1 805,07 30 raw 14 1 800,04 30 raw 97 915,07 30 raw 92 908,96 30 raw 99 911,94 30 raw 25 905,06 30 raw 108 432,18 30 raw 107 432,77 30 raw 105 448,22 30 raw 106 441,22 30 raw 27 897,73 30 raw 29 579,19 30 raw 30 667,69 30 raw 19 901,65 27 raw 20 892,07 27 raw 21 900,28 27 raw 22 899,54 27 raw 23 882,32 27 raw 24 653,58 27 raw 89 847,09 27 raw 90 880,83 27 raw 91 856,22 27 raw 98 878,23 27 raw 100 745,61 27 raw Total 53 380,74 Portugal Lot No 95/2006 EC S. JoÃ £o da Pesqueira Inox 6 5 002,98 27 raw Inox 13 10 323,33 27 raw Inox 14 10 230,70 27 raw Inox 15 6 624,99 27 raw Total 32 182 ANNEX II Intervention agencies holding the alcohol referred to in Article 3 Viniflhor  Libourne DÃ ©lÃ ©gation nationale, 17 avenue de la BallastiÃ ¨re, BP 231, F-33505 Libourne Cedex [TÃ ©l. (33-5) 57 55 20 00; tÃ ©lex 57 20 25; fax (33) 557 55 20 59] FEGA Beneficencia, 8, E-28004 Madrid [TÃ ©l. (34-91) 347 64 66; fax (34-91) 347 64 65] AGEA Via Torino, 45, I-00184 Rome [TÃ ©l. (39) 06 49 49 97 14; fax (39) 06 49 49 97 61] Ã .Ã .Ã .Ã .Ã .Ã .Ã . Ã Ã Ã ±Ã Ã ½Ã Ã ½ (Aharnon) 241, 10446 AthÃ ¨nes, GrÃ ¨ce (TÃ ©l. 210 212 4799; fax 210 212 4791) IVV  Instituto da Vinha e do Vinho R. Mouzinho da Silveira, 5, P-1250-165 Lisboa [TÃ ©l. (351) 21 350 67 00, fax (351) 21 356 12 25] ANNEX III Address referred to in Article 5 European Commission Directorate-General for Agriculture and Rural Development, Unit D-2 B-1049 Brussels Fax (32-2) 292 17 75 E-mail: agri-market-tenders@cec.eu.int